Citation Nr: 0616253	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection on a 
direct basis for a right ankle disorder.

2.  Entitlement to service connection for a right ankle 
disorder, secondary to service-connected left Achilles 
tendonitis, with left heel pain.  

3.  Entitlement to a schedular rating in excess of 40 percent 
for degenerative joint disease at L3-4 with L5-S1 spurring.  

4.  Entitlement to an extraschedular rating in excess of 40 
percent for degenerative joint disease at L3-4 with L5-S1 
spurring 

5.  Entitlement to a schedular rating in excess of 20 percent 
from July 1, 2002, for left Achilles tendonitis, with left 
heel pain.

6.  Entitlement to a schedular rating in excess of 20 percent 
from January 11, 2005, and in excess of 10 percent prior to 
January 11, 2005, for hypertension.  

7.  Entitlement to a schedular rating in excess of 10 percent 
for tinea corporis.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations entered in 
January and February 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
denying various claims submitted by the veteran in April 
2002, including a claim to reopen for direct service 
connection for a right ankle disorder and claims for increase 
for service-connected disabilities involving the low back and 
left ankle, as well as hypertension and tinea corporis.  By 
its January 2003 action, the RO assigned a temporary total 
rating for the period from January 29, 2002, to June 30, 
2002, for the veteran's service-connected left Achilles 
tendonitis, based on the need for convalescence from surgery 
undertaken in January 2002.

By its rating decision entered in September 2004, the RO 
increased the rating assigned for the veteran's low back 
disorder, characterized as degenerative joint disease at L3-
4, with L5-S1 spurring, from 20 percent to 40 percent, 
effective from April 15, 2002, the date of the veteran's 
claim for increase.  By further rating action in March 2005, 
the rating for left Achilles tendonitis was increased to 20 
percent, effective from July 1, 2002, and the rating for 
hypertension was increased from 10 percent to 20 percent, 
effective from January 11, 2005.  

The issues of the veteran's entitlement to service connection 
for a right ankle disorder, secondary to service-connected 
left Achilles tendonitis, entitlement to an extraschedular 
evaluation for degenerative joint disease of L3-4, with L5-S1 
spurring, and entitlement to a schedular rating in excess of 
10 percent for tinea corporis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right ankle disorder was denied 
by the RO in a rating decision of April 1993, and following 
notice to the veteran in May 1993 of the denial action and of 
his appellate rights, he failed to initiate an appeal within 
the time limits prescribed by law.  

2.  In connection with the veteran's claim to reopen for 
direct service connection for right ankle disorder of April 
2002, the evidence submitted does not raise a reasonable 
possibility of substantiating such claim.  

3.  The veteran's service-connected degenerative joint 
disease at L3-4 with L5-S1 spurring is shown to be manifested 
by limitation of motion of the lumbar spine for which the 
maximum schedular evaluation has previously been assigned; 
evidence of a pronounced intervertebral disc syndrome with 
only intermittent relief, incapacitating episodes having a 
total duration of at least six weeks during the preceding 
twelve months, or unfavorable ankylosis of the entire 
thoracolumbar spine or of the entirety of the spine is 
lacking for the relevant periods of time.  

4.  From July 1, 2002, to the present, the veteran's service-
connected left Achilles tendonitis, with left heel pain is 
shown to be manifested primarily by limitation of motion, for 
which the maximum schedular evaluation has already been 
assigned; evidence of associated ankylosis of the left ankle 
is absent.  

5.  Prior to January 11, 2005, the veteran's service-
connected hypertension was manifested by a diastolic blood 
pressure of predominantly 100 or more.   

6.  On and after January 11, 2005, the veteran's service-
connected hypertension is shown to be manifested by a 
diastolic blood pressure of predominantly 110 or more, or a 
systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1993, denying entitlement to 
service connection for a right ankle disorder, is final; new 
and material evidence has not been submitted to reopen the 
veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2005).

2.  The schedular criteria for the assignment of a rating in 
excess of 40 percent for degenerative joint disease at L3-4 
with L5-S1 spurring have not been met.  U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, as in effect prior to September 26, 
2003; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5243 
(2005).

3.  The schedular criteria for the assignment of a rating in 
excess of 20 percent from July 1, 2002, to the present, for 
left Achilles tendonitis with left heel pain have not been 
met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 
(2005).

4.  The schedular criteria for the assignment of a rating in 
excess of 10 percent prior to January 11, 2005, and in excess 
of 20 percent from January 11, 2005, to the present, for 
hypertension have not been met.  U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in April and November 2002 and February 
2004 correspondence, and although such notice does not fully 
meet the elements identified in Dingess/Hartman, it is noted 
that neither the appellant-veteran, nor his representative, 
challenges the sufficiency of the notice provided.  In the 
absence of any objection, and in light of the nature of the 
questions herein presented and the facts of this case, it is 
determined that prejudice would not result to the veteran 
were the Board to enter final decisions as to the claims for 
benefits herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, all pertinent examination and treatment 
records have been obtained and made a part of the veteran's 
claims folder to the extent that such records have been 
adequately identified or are otherwise available.  No further 
VA medical examination is shown to be warranted under the 
facts of this case.  See 38 C.F.R. § 3.159(c).  In light of 
the foregoing, it is found VA has satisfied its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claim to Reopen for Direct Service Connection for a Right 
Ankle Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service connection for a right ankle disorder was denied by 
the RO in a rating decision entered in April 1993.  Notice of 
the action taken and of the veteran's appellate rights was 
sent to the veteran at this then-current address of record in 
May 1993 correspondence.  Inasmuch as the veteran did not 
thereafter initiate an appeal within the time limits 
prescribed by law, the April 1993 denial of the claim for 
service connection for a right ankle disorder was rendered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Given the finality of the April 1993 decision, and the 
veteran's submission of a claim to reopen in April 2002, the 
question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his claim  
for service connection for a right ankle disorder, inclusive 
of right Achilles tendonitis.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.   

On file at the time of entry of the April 1993 determination 
were the veteran's service medical records, as well as a 
report of a VA medical examination in March 1993, findings 
from which disclosed no current disability of the right 
ankle.  

Since entry of the April 1993 denial, duplicate copies of a 
portion of the veteran's service medical records are 
presented.  In addition, a December 1997 statement from the 
veteran's former employer and various examination and 
treatment records compiled by VA and non-VA medical 
professionals have been added to the claims folder.  

That evidence which was previously before the RO at the time 
of the April 1993 denial clearly is not "new" under 
38 C.F.R. § 3.156.  While the remaining evidence submitted 
since April 1993 was not previously before agency decision 
makers, such evidence fails to denote the service incurrence 
or aggravation of a right ankle disorder or the existence of 
any chronic disorder involving the right ankle during the 
one-year period following the veteran's discharge from 
service.  While the post-November 1996 evidence identifies 
the existence of mild tendonitis of the right heel cord, as 
indicated on a January 2005 medical examination by VA, it is 
significant that no medical professional offers any finding 
or opinion as to the existence of a nexus between current 
disability of the veteran's right ankle and his period of 
military service.  While the veteran provides testimony that 
he suffers from a right ankle disorder and that it developed 
in or as a result of service, and it is true that the 
credibility of that testimony and the other evidence 
submitted must be presumed to be credible per Justus v. 
Principi, 3 Vet.App. 510 (1992), the veteran is not shown to 
be in possession of the medical training or expertise so as 
to render competent his opinions as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  That being the case, it cannot reasonably be held 
that the evidence received into the record since entry of the 
most recent final denial in April 1993 raises a reasonable 
possibility of substantiating the veteran's claim to reopen.  
As such, new and material evidence has not been presented to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a right ankle disorder.  

Claim for Increase:  Degenerative Joint Disease at L3-4, with 
L5-S1 Spurring

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes (DCs) identify various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Service connection for degenerative joint disease at L3-4, 
with spurring at L5-S1, was established by RO action in April 
1993.  At that time, a 20 percent schedular evaluation was 
assigned under DC 5292.  By its rating decision in September 
2004, the rating was increased from 20 percent to 40 percent 
under DC 5010-5243, effective from April 15, 2002, the date 
of the RO's receipt of the veteran's claim for increase.  

It, too, is noted that the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, and then 
on September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 
67 Fed. Reg. 54345 (2002).  On the basis of VAOPGCPREC 07-03, 
69 Fed. Reg. 25179 (2004), and Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), it follows that only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.

Under DC 5010, traumatic arthritis, prior to September 26, 
2003, was rated as degenerative arthritis, which was ratable 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint(s) involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  Under DC 5292, in effect prior to 
September 26, 2003, a mild limitation of motion of the lumbar 
spine warranted a 10 percent rating; with moderate limitation 
of motion, a 20 percent evaluation was assignable, and a 
severe limitation of motion warranted a 40 percent 
evaluation.  

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
20 percent disabling where it was moderate in degree, with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under DC 5295 for lumbosacral strain, as in effect prior to 
September 26, 2003, a noncompensable rating was for 
assignment where there were slight subjective symptoms only.  
A 10 percent rating was assignable with characteristic pain 
on motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

On and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under the 
general rating formula for diseases and injuries of the 
spine, as was cited above.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Examination in December 2002 showed the veteran to be in 
acute back pain, although such pain was not felt by the 
examiner to represent baseline status as flare-ups of pain 
such as was then demonstrated were noted to occur only for 
several hours twice weekly.  There was left lumbar and 
sciatic tenderness.  Forward flexion was to 45 degrees, with 
extension to 0 degrees, lateral bending to 10 degrees 
bilaterally, and rotation to 0 degrees bilaterally.  Straight 
leg raising was positive on the left at 10 degrees.  The 
right knee reflex was 2 plus; no left knee reflex could be 
elicited, but the examiner could not exclude the possibility 
that the veteran's left Achilles tendonitis may have been a 
factor.  X-rays showed L-5 to be low-lying, with there being 
evidence of degenerative disc disease, mild sclerosis, and 
spondylosis of L-5 and S-1.  The diagnosis was of recurrent 
lumbar back pain with a suggestion of left sciatica, and it 
was noted that an absent left knee reflex was suggestive of 
disc disease with radiculopathy.  

On further VA medical examination in January 2005, range of 
motion was limited by pain and muscle spasm.  Forward flexion 
was to 45 degrees, with extension to 10 degrees, right and 
left lateral bending to 20 degrees, and rotation to 40 
degrees bilaterally.  Reflexes at the knees and ankles were 
absent.  Straight leg raising was to 70 degrees bilaterally; 
no evidence of clonus was present.  Decreased sensation of 
the left foot was indicated.  The diagnosis was of 
degenerative joint and disc disease of the lumbar spine.  
Additional range of motion loss was found by the examiner to 
be the result of pain and spasm, limiting the veteran's 
ability to lift objects or sit for prolonged periods.  While 
increasing episodes of low back disablement were noted to 
have a total duration of at least six weeks during the 
previous twelve months, confinement to bed on bed rest was 
not found by the examiner.  

The veteran from April 15, 2002, to September 25, 2003, was 
in receipt of the maximum evaluation of 40 percent assignable 
under DC 5292 or 5295.  Findings then shown did not otherwise 
demonstrate a basis for the assignment of a schedular 
evaluation in excess of 40 percent under any alternate 
criteria, in the absence of evidence of a vertebral fracture 
or ankylosis.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289.  
Prior to September 23, 2002, there is no showing of a 
pronounced intervertebral disc syndrome with only 
intermittent relief, such as would have warranted a 60 
percent rating under DC 5293, and as of September 23, 2002, 
and thereafter, evidence identifying incapacitating episodes 
having a total duration of at least six weeks during the 
preceding twelve months is lacking.  As for the period from 
September 26, 2003, to the present, evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or of the 
entirety of the spine is not shown .  As such, a schedular 
rating in excess of 40 percent is not for assignment under 
applicable DC.  

In evaluating the degree of pain and functional loss for the 
period prior to, as well as on and after September 26, 2003, 
it is noted that pain is a listed criterion for DCs 5293 and 
5295, and under the general formula for the rating of spinal 
disorders, the applicable rating is assigned whether pain is 
or is not present.  Because the veteran's low back disorder 
was assigned the maximum disability rating available under 38 
C.F.R. § 4.71a, DC 5292 or 5295, the existence of objective 
evidence of pain or other factor involving functional loss 
does not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given 
that pain cannot be the basis for an award under a DC in 
excess of the maximum evaluation under that particular DC.  
See Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  To that 
extent, no increase in the schedular evaluation assigned 
prior to or on and after September 23, 2002, or September 26, 
2003, is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

Claim for Increase:  Left Achilles Tendonitis with Left Heel 
Pain

Service connection for left Achilles tendonitis with left 
heel pain was granted by the RO in a rating decision entered 
in April 1993.  At that time, a 10 percent rating was 
assigned under DC 5024-5271.  By rating action in January 
2003, the RO assigned a temporary total rating under 
38 C.F.R. § 4.30 for the period from January 29, 2002, to 
June 30, 2002, based on the need for convalescence from left 
ankle surgery in January 2002; the previously assigned 10 
percent rating was continued as of July 1, 2002.  By rating 
decision of March 2005, the 10 percent rating was increased 
to 20 percent under DC 5024-5271, effective from July 1, 
2002.  

Tenosynovitis, under DC 5024, is ratable as limitation of 
motion of affected parts, as for degenerative arthritis.  
Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
assigned where there is moderate limitation of ankle motion.  
The maximum evaluation of 20 percent is for assignment where 
there is a marked limitation of motion.  Id.  Normal ankle 
motion is defined as dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2005).

The record reflects that, aside from the period from the date 
of filing of a claim for increase on April 15, 2002, to June 
30, 2002, during which a temporary total rating was in 
effect, the veteran's left ankle disorder has been evaluated 
at the maximum schedular evaluation available under DC 5024-
5271.  Lacking, however, is evidence of ankylosis of the left 
ankle, such as might warrant the assignment of a schedular 
evaluation in excess of 20 percent under DC 5270.  Because 
the veteran's left ankle disability is currently assigned the 
maximum disability rating available under 38 C.F.R. § 4.71a, 
DC 5271, the existence of objective evidence of pain of the 
left ankle, pain on motion, or other functional loss does not 
warrant the assignment of an increased schedular evaluation 
under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that pain 
cannot be the basis for an award under a DC in excess of the 
maximum evaluation under that particular DC.  Johnston.  That 
being the case, a schedular evaluation in excess of 20 
percent is not for assignment for the veteran's left Achilles 
tendonitis with left heel pain from July 1, 2002.  

Claim for Increase:  Hypertension

Service connection for hypertension with chest pain and no 
history of heart disease was established by the RO's decision 
in April 1993, at which time a 10 percent rating was assigned 
under DC 7101.  Such disability was recharacterized as 
hypertension by the RO in its rating action in March 2005, 
when the rating therefor was increased from 10 percent to 20 
percent, effective from January 11, 2005.  Accordingly, there 
are presented questions of entitlement to a schedular rating 
in excess of 10 percent prior to January 11, 2005, and in 
excess of 20 percent on and after January 11, 2005.  

Under DC 7101, a 10 percent rating is assignable for 
hypertension where diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is granted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent rating requires diastolic pressure that is 
predominantly 120 or more, and the 60 percent rating 
necessitates a diastolic pressure that is predominantly 130 
or more.  38 C.F.R. § 4.104, DC 7101.  

Private medical records reflect blood pressure readings in 
August and October 2001 were 145/88 and 140-42/90-98.  When 
seen on an outpatient basis by VA in January 2002, blood 
pressure readings of 144/90 and 146/92 were noted.  When 
examined by VA in December 2002, the veteran's blood pressure 
was 170/98, but the examiner determined that such reading was 
not representative as the veteran was in significant back 
pain at that time.  The diagnosis was of hypertension, which 
reportedly had been borderline only and generally not 
requiring treatment, with no evidence of complications and a 
blood pressure reading that was probably falsely elevated by 
acute back pain.  

On a VA medical examination on January 11, 2005, blood 
pressure readings of 117/112, 168/118, and 152/108 were 
obtained.  The clinical impression was of hypertension, 
uncomplicated.  Exercise treadmill testing followed in 
February 2005, with the baseline blood pressure being 153/95, 
and with exercise, the maximum blood pressure was 236/64 at 
10.40 METS.  

The record fails to denote a diastolic blood pressure of 110 
or more or a systolic blood pressure of 200 or more prior to 
January 11, 2005.  It likewise does not indicate that a 
diastolic blood pressure of 120 or more was obtained on 
testing on or after January 11, 2005.  Accordingly, an 
increased schedular evaluation under DC 7101 beyond that 
already in effect both prior to and on and after January 11, 
2005, is not for assignment.  


ORDER

New and material evidence has not been presented to reopen a 
previously denied claim of entitlement to service connection 
for a right ankle disorder, to include right Achilles 
tendonitis.  

An increased schedular rating for degenerative joint disease 
at L3-4, with spurring at L5-S1, is denied.  

An increased schedular rating from July 1, 2002, for left 
Achilles tendonitis with left heel pain is denied.  

A schedular rating in excess of 10 percent prior to January 
11, 2005, and in excess of 20 percent on and after January 
11, 2005, for hypertension is denied.  


REMAND

Additional development is deemed necessary with respect to 
the veteran's original claim for service connection for a 
right ankle disorder, secondary to his service-connected left 
Achilles tendonitis with heel pain.  The claim for secondary 
service connection appears to have been considered by the RO 
as part of the veteran's claim to reopen for direct service 
connection for the same disorder, instead of as an original 
and separate claim.  The claim for secondary service 
connection was likewise not adjudicated under those laws and 
regulations dispositive of such claims.  Remand is thus 
required for corrective action.  

Despite the veteran's allegation, as set forth in his April 
2004 statement, that his service-connected low back disorder 
was markedly interfering with his employment, no action has 
been taken to date to develop or adjudicate the reasonably 
raised claim for an extraschedular evaluation of increased 
disability with respect to his service-connected low back 
disorder.  Return of the case to the RO or AMC for required 
actions is deemed necessary.  

It, too, is noted that the veteran was afforded a VA skin 
examination in January 2005 and as part of such evaluation, 
the examiner ordered that potassium hydroxide (KOH) testing 
and a fungus culture be obtained.  However, it does not 
appear that such testing was ever undertaken, or if it was, 
the results are not otherwise shown in the record.  In order 
to obtain full compliance with the VA's duty to assist, 
remand of this portion of the appeal is needed so as to 
obtain the testing or testing results.  

Accordingly, such matters are REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for secondary service 
connection for a right ankle disorder, 
including right Achilles tendonitis, due 
to his service-connected left Achilles 
tendonitis with left heel pain, as well 
as his claims for increase involving an 
extraschedular evaluation of increased 
disability for degenerative joint disease 
at L3-4 with L5-S1 spurring and an 
increased schedular evaluation for tinea 
corporis, as well as notice of the 
holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), as applicable to these 
matters.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  Any and all evidentiary development 
deemed necessary by the RO/AMC regarding 
the veteran's claim for an extraschedular 
evaluation of increased disability with 
respect to his service-connected 
degenerative joint disease at L3-4 with 
L5-S1 spurring must be undertaken.  

3.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed right 
ankle disorder and his service-connected 
low back disorder and tinea corporis must 
be obtained for inclusion in his claims 
folder.  

4.  Records relating to findings from KOH 
testing and a fungus culture requested by 
a VA examiner as part of a VA medical 
examination conducted on January 11, 
2005, at the Phoenix VA Medical Center 
must be obtained for inclusion in the 
claims folder.  If such testing was not 
attempted, efforts must be made to 
arrange for the veteran to undergo the 
requested KOH test and fungus culture, 
following which the results must be made 
a part of his claims folder.  

5.  Lastly, the veteran's claim of 
entitlement to service connection for a 
right ankle disorder, secondary to 
service-connected left Achilles 
tendonitis with heel pain, as well as his 
claim for an extraschedular evaluation 
for degenerative joint disease at L3-4 
with L5-S1 spurring and his claim for an 
increased schedular evaluation for tinea 
corporis, must be adjudicated or 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If needed, referral of 
the veteran's extraschedular claim to the 
Director of the VA's Compensation and 
Pension Service or its Undersecretary for 
Benefits for appropriate action must be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


